DETAILED ACTION
In response to communication filed on 30 July 2020, this is the first Office Action of the merits. Claims 1-20 are pending
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 7 is a method claim and it consists of contingent limitations. According to MPEP 2111.04 II “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens… If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A”. Therefore, for the purpose of applying prior art “if there does not exist the scene section corresponding to the second tag, creating a scene section corresponding to the second tag and marking the second discrete frame with the second tag corresponding to the created scene section; if there exists the scene section corresponding to the second tag, determining whether an adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section;” is reasonably interpreted as -- if there exists the scene section corresponding to the second tag, determining whether an adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section-- since the second condition of “scenes existing” along with step B has been considered. Similarly, for the purpose of applying prior art “if yes, marking the second discrete frame with the second tag corresponding to the scene section, the adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section; if no, creating the scene section corresponding to the second tag and marking the second discrete 

Drawings
Figure 2 has gray shading which does not qualify as black ink on white paper.  Examiner suggests removing the shading as it does not appear to be necessary to the drawing or replace the shading with black texturing.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. Also, according to MPEP 608.01(b)(I.C.) “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” However, the current abstract mentions “Embodiments of the present disclosure disclose a method, apparatus and storage” and also mentions “The solutions of embodiments of the present disclosure may be applied to save the storage resources that requires correction”. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 3, 13 and 20 are objected to because of the following informalities: 
Claims 3, 13 and 20 recites “a non-fragment section” should read as --the non-fragment section-- as this appears to be typographical error and can cause antecedent basis issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 18 recites the term “computer-readable storage medium”. The claim does not specify if it the computer-readable storage medium is non-transitory. The specification on page 22 mentions that the computer-readable medium of the present embodiment may employ any combinations of one or more computer-readable media and as a result, the computer-readable storage medium options are open-ended and non-limiting. Therefore, the computer readable storage medium may also include a signal. As a result, the claim appears to be directed towards transitory propagating signals, per se. the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it appears to be directed towards signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2. A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) 
Claims 19-20 are also rejected since they inherit this deficiency from claim 18. 

Claims 1-20 are directed to an abstract idea without significantly more.

Step 1:
Claims 1-10 are recited as being directed to a “method”. Claims 11-17 are recited as being directed to a “system”. Claims 18-20 are recited as being directed to a “computer readable medium” (once the appropriate amendments are made based on the signal per se rejection above). Hence, the analysis with step 2.

Regarding claim 1,
Step 2A: Prong One:
Claim 1 recites limitations: 
for any second tag in the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames; 
if there is the second discrete frame, marking the second discrete frame with the second tag corresponding to a scene section; 
if the polling query corresponding to the second tag ends,…
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human being can apply evaluation to process the first frame and determine if there is a second frame matching with the same tag. A human mind can also evaluate to determine if there is the second discrete frame and then marking the second discrete frame with the second tag corresponding to a scene section. A human being can evaluate to determine if the polling query corresponding to the second tag ends. 
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 1 further recites limitations:
obtaining at least one first tag for mapping a discrete frame to a scene section;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of tagging information for mapping frames to a scene being received and transmitted and do not appear to integrate the abstract idea into a practical application.
Claim 1 further recites limitations:
storing start frame timestamp information and end frame timestamp information of the scene section.

Step 2B:
Claim 1 further recites limitations:
obtaining at least one first tag for mapping a discrete frame to a scene section;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of tagging information for mapping frames to a scene being received and transmitted and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  

storing start frame timestamp information and end frame timestamp information of the scene section.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim”. MPEP in 2016.05(g) also provides examples of activities that the courts have found to be insignificant extra-solution activity of which one of them is “Consulting and updating an activity log”. Similarly the claim limitations as a whole above appear to be reciting the process of storing information. Also, MPEP 2106.05(d)(II) has identified “Storing and retrieving information in memory” as conventional computer technology. Similarly, the claim limitations identified above appear to be storing timestamp information of scenes. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.
Claims 11 and 18 incorporates substantively all the limitations of claim 1 in a device and computer-readable medium form and are rejected under the same rationale.

Regarding claims 2-7, 12-17 and 19-20,
Step 2A- Prong One: 
Claim 2 recites:
determining whether the scene sections corresponding to the second tag includes a scene section whose time length is smaller than a first time length, and if yes, regarding the scene section whose time length is smaller than the first time length as a fragment section, and combining the fragment section to an adjacent non-fragment section.
Claim 3 recites:
if there exists a non-fragment section adjacent to the fragment section only before the fragment section in the scene sections corresponding to the second tag, and a time interval between an end frame timestamp of the non-fragment section and a start frame timestamp of the fragment section is smaller than a second time length, combining the fragment section with the non-fragment section; 
and/or, if there exists a non-fragment section adjacent to the fragment section only after the fragment section in the scene sections corresponding to the second tag, 30 and the time interval between the start frame timestamp of the non-fragment section and the end frame timestamp of the fragment section is smaller than a second time length, combining the fragment section with the non-fragment section; 
and/or, if there exists a non-fragment section adjacent to the fragment section before and after the fragment section in the scene sections corresponding to the second tag, the time interval between the end frame timestamp of the non-fragment section before the fragment section and the start frame timestamp of the fragment section is smaller than a second time length, and the time interval between the start frame timestamp of the non-fragment section after the fragment section and the end frame timestamp of the fragment section is smaller than the second time length, selecting a non-fragment section with a longer time length from two adjacent non-fragment sections, and combining the fragment section with the selected non-fragment section.
Claim 4 further recites limitations:
wherein the performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames comprises: according to a matching rule applicable to the second tag, performing polling query on the to-be-processed first discrete frames to determine whether the first discrete frames include a second discrete frame matched with the second tag.
Claim 5 further recites limitations:
wherein if the matching rule applicable to the second tag is range matching, the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: if a tag value of any one of the first discrete frames corresponding to the second tag is within a range of values corresponding to the second tag, determining the one of the first discrete frames as the second discrete frame matched with the second tag.
Claim 6 further recites limitations:
wherein if the matching rule applicable to the second tag is threshold matching, the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: if a tag value of any one of the first discrete frames corresponding to the second tag is greater than a threshold corresponding to the second tag, determining the one of the first discrete frames as the second discrete frame matched with the second tag.
Claim 7 further recites limitations:
determining whether there exists a scene section corresponding to the second tag; 
if there does not exist the scene section corresponding to the second tag, creating a scene section corresponding to the second tag and marking the second discrete frame with the second tag corresponding to the created scene section; 
if there exists the scene section corresponding to the second tag, determining whether an adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section; 
if yes, marking the second discrete frame with the second tag corresponding to the scene section, the adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section; 
if no, creating the scene section corresponding to the second tag and marking the second discrete frame with the second tag corresponding to the created scene section.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
	A human mind can apply evaluation to determine if time length of the scene and compare it to a specific length and if the length is smaller than combine the sections of the scene. A human being can also apply evaluation to mentally combine the sections of the fragmented and non-fragmented scenes based on the evaluation related to the fragment sections, time interval, timestamps of sections and time length of the fragment sections. A human mind can also evaluate to perform the query based on matching rule related to range of values and threshold information. A human being can also mentally evaluate to determine if scenes correspond to the second tag and based on that determination either create a scene section or marking a frame with the second tag. Also, an evaluation can be applied to determine if adjacent frames are also marked with the second tag and based on that determination either the frames are marked with second tag or scene section is created.  
	There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea. 
Claims 12-17 incorporate substantively all the limitations of claims 2-7 respectively in a device form and are rejected under the same rationale.
Claims 19-20 incorporate substantively all the limitations of claim 2-3 respectively in a computer readable form and are rejected under the same rationale.

Regarding claim 8,
Step 2A: Prong One:
Claim 8 recites limitations: 
determining the scene section corresponding to the tag; 
generating a search result according to the stored start frame timestamp information and end frame timestamp information of the scene section… 
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human mind can apply evaluation to determine the scene selection corresponding the tag and generate results based on the timestamps information.  
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 8 further recites limitations:
obtaining a search request carrying at least one tag;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly, the claim limitations as a whole above appear to be gathering data in terms of search request received and transmitting the search results and do not appear to integrate the abstract idea into a practical application.
Claim 8 further recites limitations:
… and returns the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to 
Step 2B:
Claim 8 further recites limitations:
obtaining a search request carrying at least one tag;
These claim limitations as a whole have been identified as insignificant extra-solution activity. Per MPEP 2106.05(g) “An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent”. Similarly the claim limitations as a whole above appear to be gathering data in terms of search request being received and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as conventional computer technology. Similarly, the claim limitations identified above appear to be receiving data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.  
Claim 8 further recites limitations:
… and returns the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claim 9,
Step 2A: Prong One:
Claim 9 recites limitations: 
wherein if the search request only carries one tag, the generating a search result according to the stored start frame timestamp information and end frame timestamp information of the scene section and returns the search result comprises
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human mind can apply evaluation to generate results based on the timestamps information.  
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 9 further recites limitations:
returning the start frame timestamp and end frame timestamp of the scene section corresponding to the tag as the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution 
Step 2B:
Claim 9 further recites limitations:
returning the start frame timestamp and end frame timestamp of the scene section corresponding to the tag as the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Regarding claim 10,
Step 2A: Prong One:
Claim 10 recites limitations: 
wherein if the search request carries N tags, N being a positive integer greater than one, the generating a search result according to the stored start frame timestamp information and end frame timestamp information of the scene section and returns the search result comprises: 
determining an intersection of scene sections corresponding to N different tags in time;
These claim limitations appear to be reciting a “Mental Process” including evaluation. 
A human mind can apply evaluation to generate results based on the timestamps information and determining intersecting scene sections.  
Step 2A - Prong Two: 
The abstract idea does not appear to be integrated into a practical application with the recitation of the following claim language. 
Claim 10 further recites limitations:
returning a start time and an end time of the intersection as the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting the process of outputting the generated information and does not appear to integrate the abstract idea into a practical application
Step 2B:
Claim 10 further recites limitations:
returning a start time and an end time of the intersection as the search result.
These claim limitations as a whole have been identified as insignificant extra-solution activity specifically a post solution activity. Per MPEP 2106.05(g) “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”. Similarly the claim limitations as a whole above appear to be reciting an output of presenting the generated data and appear to be conventional computer functionality. Also, MPEP 2106.05(d)(II) has identified “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93” as conventional computer technology. Similarly, the claim limitations identified above appear to be presenting the generated data. As a result, these claim limitations as a whole do not appear to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, 12-13, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 12 and 19 recite “and if yes, regarding the scene section whose time length is smaller than the first time length as a fragment section, and combining the fragment section to an adjacent non-fragment section”. It is not clear that upon what agreement regarding scene section are the steps being performed. It makes the claim indefinite. For the purpose of applying prior art, “and if yes, regarding the scene section whose time length is smaller than the first time length as a fragment section, and combining the fragment section to an adjacent non-fragment section” has been interpreted as -- and upon determining that the scene sections corresponding to the second tag includes a scene section whose time length is smaller than a first time length, combining the fragment section to an adjacent non-fragment section--
Claims 3, 13 and 20 are also rejected since they inherit this deficiency from claims 2, 12 and 19 respectively. 

Regarding claims 7 and 17 recites “if yes, marking the second discrete frame with the second tag” and “if no, creating the scene section corresponding to the second tag”. It is not clear if the yes and no are related to “determining whether there exists a scene section corresponding to the second tag” or are related to “determining whether an adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section”. It makes the claim indefinite. For the purpose of applying prior art, “if yes, marking the second discrete frame with the second tag” has been interpreted as -- and upon determining that an adjacent preceding first discrete frame is marked with the second tag corresponding to the scene section-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0345178 A1, hereinafter “Lin”) in view of Rechner et al. (US 2020/0244917 A1, hereinafter “Rechner”).

Regarding claim 11, Lin teaches
A computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements a method for implementing a discrete frame-based scene section, wherein the method comprises: (see Lin, [0091] “one or more of their user equipment devices… Control circuitry 704 may be based on any suitable processing circuitry such as processing circuitry”; [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”).
obtaining at least one first tag for mapping a discrete frame to a scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”). 
corresponding to a scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
of the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
Lin does not explicitly teach for any second tag in the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames; if there is the second discrete frame, marking the second discrete frame with the second tag corresponding to a scene section; if the polling query corresponding to the second tag ends, storing start frame timestamp information and end frame timestamp information of the scene selection.
However, Rechner discloses tagging video contents and also teaches
for any second tag in the at least one first tag, performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames; (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes 
if there is the second discrete frame, marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”). 
if the polling query corresponding to the second tag ends, (see Rechner, [0067] “[0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger… the tagging includes a starting location and a duration of an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query) storing start frame timestamp information and end frame timestamp information of the scenes (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of analyzing frames, tagging frames and other frames within the frames and storing timestamp as being disclosed and taught by Rechner 
Claims 1 and 18 incorporates substantively all the limitations of claim 11 in a method (see Lin, [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”) and computer-readable medium form (see Lin, [0078] “The media guidance application and/or any instructions for performing any of the embodiments discussed herein may be encoded on computer readable media… The computer readable media may be… non-transitory including, but not limited to, volatile and non-volatile computer memory”; [0046] “selects a frame during presentation of the media asset indicative of a new scene in the media asset”; [0043] “Methods and systems are provided herein”) and are rejected under the same rationale.

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Rechner in view of Myers et al. (US 9,313,429 B1, hereinafter “Myers”).

Regarding claim 12, the proposed combination of Lin and Rechner teaches
wherein the method further comprises: (see Lin, [0043] “Methods and systems are provided herein”) determining whether the scene sections corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag includes a scene section (see Rechner, [0068] “the video whose time length is determined (see Lin, [0015] “determine the length of the scene by comparing the frame of the first new scene and the frame that starts the next new scene”) regarding the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) whose time length is determined (see Lin, [0015] “determine the length of the scene by comparing the frame of the first new scene and the frame that starts the next new scene”). 
The proposed combination of Lin and Rechner does not explicitly teach whose length time is smaller than a first time length, and if yes; whose time length is smaller than the first time length a fragment section, and combining the fragment section to an adjacent non-fragment section. 
However, Myers discloses frame period and also teaches 
determining whether scenes are smaller than a first time length, and if yes, (see Myers, [col6 lines13-15] “The image portion 54-3 comprises a relatively small slice of the scene 42 captured by the pixels 52 in the subset 50-3”) the scenes are smaller than the first time length as a fragment section, (see Myers, [col6 lines13-15] “The image portion 54-3 comprises a relatively small slice of the scene 42 captured by the pixels 52 in the subset 50-3”) and combining the fragment section to an adjacent non-fragment section (see Myers, [col6 lines27-31] “each subset 50 of pixels 52 captures an adjacent portion of the scene 42, and thus, the image portions 54-1-54-3 may be combined by concatenating, side by side, each successive new image portion 54 to a previous image portion 54”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of smaller slices of scenes and combining scenes as being disclosed and taught by Myers in the system taught by the proposed 
Claims 2 and 19 incorporates substantively all the limitations of claim 12 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner and Myers in view of Persiantsev (US 10,594940 B1, hereinafter “Persiantsev”). 

Regarding claim 13, the proposed combination of Lin, Rechner and Myers teaches
wherein the combining the fragment section to an adjacent non-fragment section comprises: (see Myers, [col6 lines28-31] “the image portions 54-1-54-3 may be combined by concatenating, side by side, each successive new image portion 54 to a previous image portion 54”).
if there exists a non-fragment section adjacent to the fragment section only before the fragment section in the scene sections (see Myers, [col6 lines13-15] “The image portion 54-3 comprises a relatively small slice of the scene 42 captured by the pixels 52 in the subset 50-3”; [col6 lines27-31] “each subset 50 of pixels 52 captures an adjacent portion of the scene 42”) corresponding to the second tag,… (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) of the non-fragment section… (see Myers, [col6 lines13-15] of the fragment section… (see Myers, [col6 lines13-15] “The image portion 54-3 comprises a relatively small slice of the scene 42 captured by the pixels 52 in the subset 50-3”; [col6 lines27-31] “each subset 50 of pixels 52 captures an adjacent portion of the scene 42”) combining the fragment section with the non-fragment section; (see Myers, [col6 lines28-31] “the image portions 54-1-54-3 may be combined by concatenating, side by side, each successive new image portion 54 to a previous image portion 54”).
The proposed combination of Lin, Rechner and Myers does not explicitly teach and a time interval between an end frame timestamp of the non-fragment section and a start frame timestamp of the fragment section is smaller than a second time length.
However, Persiantsev discloses video capture event and also teaches
and a time interval between an end frame timestamp… and a start frame timestamp… is smaller than a second time length, (see Persiantsev, [col7 lines32-36] “if the capture time interval between two frames is shorter than expected, the differences between successive images may be less pronounced”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of time interval between frames as being disclosed and taught by Persiantsev in the system taught by the proposed combination of Lin, Rechner and Myers to yield the predictable results of effectively improving the motion detection and analysis in videos (see Persiantsev, [col2 lines11-14] “improve the field of computing, specifically the field of motion detection and analysis, by normalizing spatial and temporal jitter of a video recording device that is recording objects in motion.”).
Claims 3 and 20 incorporates substantively all the limitations of claim 13 in a method and computer-readable medium form and are rejected under the same rationale.
	
Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Rechner in view of Bookman et al. (US 2003/0050929 A1, hereinafter “Bookman”).

Regarding claim 14, the proposed combination of Lin and Rechner teaches
wherein the performing polling query on to-be-processed first discrete frames respectively to determine whether there is a second discrete frame matched with the second tag in the first discrete frames comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to intensity changes is interpreted as polling query).
to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) performing polling query on the to-be-processed first discrete frames to determine whether the first discrete frames include a second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a 
The proposed combination of Lin and Rechner does not explicitly teach according to a matching rule applicable to the second tag. 
However, Bookman discloses linking the content to an annotation database and also teaches 
according to a matching rule applicable to tags (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of rules related to tags based on thresholds and range values as being disclosed and taught by Bookman in the system taught by the proposed combination of Lin and Rechner to yield the predictable results of efficiently performing high-speed tagging and executing the tagging rules without connecting to the database (see Bookman, [0012] “the data structures necessary to perform high-speed tagging 
Claim 4 incorporates substantively all the limitations of claim 14 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 15, the proposed combination of Lin, Rechner and Bookman teaches
wherein if the matching rule applicable (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”) to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is range matching, (see Bookman, [0114] “a rule would be to only show content during a specified date range”) the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 
if a tag value (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0114] “a rule would be to only show content during a specified date range”) of any one of the first discrete frames corresponding to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is within a range of values (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0114] “a rule would be to only show content during a specified date range”) corresponding to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining the one of the first discrete frames as the second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to 
Claim 5 incorporates substantively all the limitations of claim 15 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 16, the proposed combination of Lin, Rechner and Bookman teaches
wherein if the matching rule applicable (see Bookman, [0100] “contains the rules… meta data criteria that must be met when making a match, the format of the tag to be inserted”; [0008] “Tags or other identifiers are inserted within unstructured text which utilize database information in their construction or provide a means to access the database content”; [0037] “Content types such as text, image, sound, video, mixed media, and forms may be stored in this database”) to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is threshold matching, (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”) the determining whether the first discrete frames include a second discrete frame matched with the second tag comprises: (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging 
if a tag value (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”; [0080] “Terms from the database are tagged”) of any one of the first discrete frames corresponding to the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) is greater than a threshold (see Bookman, [0078] “A normalized threshold such as 0.20 or higher is required by this rule to classify the website as pertaining to a term and thus select this term”; [0080] “Terms from the database are tagged”) corresponding to the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining the one of the first discrete frames as the second discrete frame matched with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0065] “the video manager compares the number of intensity changes calculated in operation 210… In the event that the video manager determines, in operation 212, that the limit is exceeded (YES at operation 212), the method 200 can proceed to operation) 214... The tagging can include an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger” – the analysis done with respect to 
Claim 6 incorporates substantively all the limitations of claim 16 in a method and computer-readable medium form and are rejected under the same rationale.

Regarding claim 17, the proposed combination of Lin, Rechner and Bookman teaches
wherein the marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to a scene section comprises: (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”). 
determining whether there exists a scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag; (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”).
if there does not exist (see Rechner, [0079] “does not pose any… risks”) the scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic creating a scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”) corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag and (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to the created scene section; (see Lin, [0137] “may create new supplemental content using a section of the frame”).  
if there exists the scene section corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag, (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) determining whether an adjacent preceding first discrete frame is marked with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to the scene section; (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”).
if yes, (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”) marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to the scene section, (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the adjacent preceding first discrete frame is marked with the second tag (see Rechner, [0106] “includes storing a first sequence of frames of a video stream in a first buffer and generating a second sequence of subframes corresponding to a first portion of respective frames in the first sequence of frames… includes tagging frames in the first sequence of frames as containing an epileptic trigger in response to determining that the number of intensity changes between consecutive subframes in the second sequence of subframes exceeds the oscillation threshold”; [0107] “generating a third sequence of subframes corresponding to a second portion of respective frames in the first sequence of frames”) corresponding to the scene section; (see Lin, [0046] “have tags indicating each new scene 
if no, (see Rechner, [0079] “does not pose any… risks”) creating the scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”) corresponding to (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) the second tag and (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) marking the second discrete frame with the second tag (see Rechner, [0068] “the video manager tags the frames corresponding to the subframes in the second buffer… an annotation identifying the frame as posing an epileptic risk and/or containing an epileptic trigger”; [0002] “which scenes may include epileptic triggers”) corresponding to the created scene section (see Lin, [0137] “may create new supplemental content using a section of the frame”). The motivation for the proposed combination is maintained. 
Claim 7 incorporates substantively all the limitations of claim 17 in a method and computer-readable medium form and are rejected under the same rationale.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Rechner in view of DeShan et al. (US 2010/0030744 A1, hereinafter “DeShan”).

Regarding claim 8, the proposed combination of Lin and Rechner teaches
determining the scene section corresponding to the tag; (see Lin, [0011] “application may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms identified in the 
generating a search result according to (see Lin, [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) the stored start frame timestamp information and end frame timestamp information (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) of the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) and returns the search result (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”). 
The proposed combination of Lin and Rechner does not explicitly teach wherein if the search request only carries one tag. 
However, DeShan discloses request file containing search criteria and also teaches
wherein the method further comprises: obtaining a search request carrying at least one tag; (see DeShan, [0110] “the request file requests an answer file, and also contains 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of search criteria including tag as being disclosed and taught by DeShan in the system taught by the proposed combination of Lin and Rechner to yield the predictable results of effectively applying tags to limit matches in the searches (see DeShan, [0093] “Tags may be inserted to identify page-level metadata criteria that should be used to limit the result set when tagging the page. For example, a tag may be inserted into the page identifying the page as belonging to the category "Video Games". This tag can then be used to limit matches to terms or annotations that have also been identified as belonging to the category "Video Games". Page-level metadata tags may be inserted ahead of time or when the page is dynamically constructed”).

Regarding claim 9, the proposed combination of Lin, Rechner and DeShan teaches
wherein if the search request only carries one tag, (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags… corresponding to any information stored in the feed file, elements and or tags may be added to the request file in order to make the request more specific”) the generating a search result according to (see Lin, [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) the stored start frame timestamp information and end frame timestamp information (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a of the scene section (see Lin, [0046] “have tags indicating each new scene and through monitoring the movie and the scene tags, the media guidance application may select a frame which has been tagged as starting a new scene”) and returns the search result comprises: (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
returning (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”) the start frame timestamp and end frame timestamp of the scene section (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) corresponding to the tag (see Lin, [0011] “application may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms identified in the closed captioning data”; [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information as the search result  (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”). The motivation for the proposed combination is maintained. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Rechner and DeShan in view of Persiantsev (US 10,594940 B1, hereinafter “Persiantsev”).

Regarding claim 10, the proposed combination of Lin, Rechner and DeShan teaches
wherein if the search request carries N tags, N being a positive integer greater than one, (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags… … corresponding to any information stored in the feed file, elements and or tags may be added to the request file in order to make the request more specific”) the generating a search result according to (see Lin, [0134] “retrieves metadata associated with the selected frame. The metadata can include closed captioning data and tags associated with the selected frame… may retrieve closed captioning associated with the scene and search the plot information database for plot information keywords associated with the terms”) the stored start frame timestamp information and end frame timestamp information (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) of the scene section (see Lin, [0046] and returns the search result comprises: (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
N different tags in time; (see DeShan, [0110] “the request file requests an answer file, and also contains one or more search criteria (e.g., values of elements and/or tags”; [0073] “The element EVENT_TIME contains several tags and is the time that the event occurs. Tag START is the event start time and END is the event end time”). 
returning (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”) a start time and an end time… (see Rechner, [0046] “the tagging indicates a starting location (e.g., frame identifier, timestamp, etc.) and a duration of the epileptic trigger”; [0035] “a histogram can refer to data which may or may not be in chart format and includes information such as a subframe identifier… further identifying a location (e.g., a timestamp) relative to other subframes in a sequence of subframes)… Such data can be stored in a histogram, however, the data can likewise be stored in alternative data storage formats”; [0002] “which scenes may include epileptic triggers”) as the search result (see Lin, [0045] “Once these objects 104, 106, 108, or 110 are identified and used to determine plot information to describe the scene displayed on user device 102, the media guidance application identifies supplemental content to display”).
The proposed combination of Lin, Rechner and DeShan does not explicitly teach determining an intersection of scene sections corresponding to N different tags in time; of the intersection.

determining an intersection of scene sections corresponding to image frames (see Persiantsev, [col12 lines28-30] “the common region may be an area of the scene that is common between both the first image frame and the second image frame”).
of the intersection (see Persiantsev, [col12 lines28-30] “the common region may be an area of the scene that is common between both the first image frame and the second image frame”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of common regions of the scenes as being disclosed and taught by Persiantsev in the system taught by the proposed combination of Lin, Rechner and DeShan to yield the predictable results of effectively improving the motion detection and analysis in videos (see Persiantsev, [col2 lines11-14] “improve the field of computing, specifically the field of motion detection and analysis, by normalizing spatial and temporal jitter of a video recording device that is recording objects in motion.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156